                 Case 2:21-cv-00708-JCC Document 20 Filed 08/02/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        ASSOCIATED INDUSTRIES INSURANCE                  CASE NO. 21-0708-JCC
          COMPANY, INC., a Florida Insurance
10
          Company,                                         MINUTE ORDER
11
                               Plaintiff,
12              v.

13        COMMUNITAS, INC., a Texas Corporation;
          WEBTPA EMPLOYEE SERVICES, LLC, a
14
          Texas Limited Liability Company, and INLAND
15        NORTHWEST RENAL CARE GROUP, LLC
          d/b/a NORTHPOINTE DIALYSIS, a
16        Washington Limited Liability Company,

17                             Defendants.
18
19             The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21             This matter comes before the Court on the parties’ stipulated motion regarding
22   Defendants’ answers to Plaintiff’s complaint (Dkt. No. 19). Having thoroughly considered the
23   motion and the relevant record, and finding good cause, the Court GRANTS the motion and
24   ORDERS that Defendants’ respective responsive pleadings to Plaintiff’s complaint shall be filed
25   no later than Wednesday, August 18, 2021.
26   //


     MINUTE ORDER
     21-0708-JCC
     PAGE - 1
            Case 2:21-cv-00708-JCC Document 20 Filed 08/02/21 Page 2 of 2




 1        DATED this 2nd day of August 2021.
                                               Ravi Subramanian
 2                                             Clerk of Court
 3
                                               s/Paula McNabb
 4                                             Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     21-0708-JCC
     PAGE - 2
